Citation Nr: 1702423	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of a rating for prostate cancer from 100 percent to 20 percent, effective May 1, 2016, was proper.

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the right upper extremity.

4.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970, including service in Vietnam.  His decorations include a Vietnam Service Medal with one Silver Service Star, and a Republic of Vietnam Campaign Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005, August 2005, February 2016, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2005 rating decision continued a 50 percent rating for PTSD; the August 2005 rating decision denied entitlement to a TDIU; the February 2016 rating decision decreased the rating for prostate cancer from 100 percent to 20 percent, effective May 1, 2016; and the August 2016 rating decision increased the ratings for diabetic peripheral neuropathy of the bilateral upper and lower extremities.

In December 2008, the Board denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 decision, the Court vacated and remanded the Board decision, and found that a claim for entitlement to a TDIU had been re-raised by the record.  

In November 2011, the Board remanded the PTSD and TDIU claims to the RO for further development.  The Board remanded the PTSD and TDIU claims to the RO again in June 2013 for failure to substantially comply with the November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Board denied a rating in excess of 50 percent for PTSD.  The Board also noted that during the pendency of appeal (in a December 2012 rating decision), the Veteran was granted service connection for prostate cancer and assigned a 100 percent evaluation, effective April 23, 2012, and that his combined rating was 100 percent since April 23, 2012.  The Board therefore limited the issue of entitlement to a TDIU to the period prior to April 23, 2012, and remanded it.  In October 2014, the Board remanded the TDIU claim again for failure to substantially comply with the December 2013 remand directives.

The Veteran appealed the December 2013 Board decision to the Court, and the parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded.  In a November 2014 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR.  

In April 2015, the Board remanded the PTSD and TDIU claims to the RO for further development.  The claims have now been returned to Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for an increased rating for PTSD, the parties agreed in a November 2014 JMR that the Board "premature[ly]" declined to refer the Veteran's claim for an increased rating for PTSD for extraschedular consideration.  The Board's 2013 decision was premature because there was evidence that the PTSD impacted the Veteran's employability and the Board remanded the TDIU claim for extraschedular consideration, and the claims are inextricably intertwined.  

The Board is precluded from assigning an extraschedular rating in the first instance.  Instead, the Board must remand any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  38 C.F.R. § 3.321 (b)(1) (2016).  To ensure all proper consideration of the Veteran's claims, specifically, the evidence indicating that the Veteran left his job as a salesman because of increased conflicts with customers and a notation by an April 2012 VA examiner that the Veteran's PTSD symptoms would require him to find a job that did not require much interaction with the public, the Board finds that referral is warranted.

With regard to the rating reduction issue and the claims for increased ratings for diabetic peripheral neuropathy of the bilateral upper and lower extremities, the Veteran submitted timely notices of disagreement in September 2016.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to a TDIU, any decisions on the rating reduction and increased ratings claims being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, updated VA treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from May 2016 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Refer the PTSD claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of entitlement to an increased rating for PTSD on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Issue an SOC to the Veteran and his representative addressing the issues of reduction of a rating for prostate cancer from 100 percent to 20 percent, effective May 1, 2016, was proper; entitlement to ratings in excess of 20 percent for diabetic peripheral neuropathy of the bilateral upper extremities; and entitlement to ratings in excess of 10 percent for diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




